Title: To George Washington from Samuel Huntington, 10 November 1779
From: Huntington, Samuel
To: Washington, George


        
          Sir,
          Philadelphia Novembr 10th 1779
        
        I have the honour to transmit your Excellency copies of two letters from Genl Lincoln of the 22d Ulto which will give you the disagreeable intelligence of the failure of the expedition against Savannah with the Causes and Circumstances attending the Expedition and failure.
        As Major Clarkson who Came Express with this intelligence had an Opportunity, from his situation of remarking many particulars not mentioned in the letters; it was thought expedient to send him forward with these dispatches, that he might give your Excellency personally, all the information in his power upon the subject.
        Congress have given Orders for three of the Frigates now at Boston, to sail for Charlestown South Carolina with all possible dispatch; and also appointed a Committee to Consider and report what farther measures may be expedient for the security and defence of the southern department, as soon as may be. I have the honor to be with the greatest respect Your Excellency’s Humble servt
        
          Saml Huntington President
        
      